Case: 12-20320       Document: 00512146715         Page: 1     Date Filed: 02/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 19, 2013
                                     No. 12-20320
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LAVARRY JOSEPH CARTER,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-573-1


Before KING, CLEMENT, and HAYNES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Lavarry Joseph Carter raises
an argument that he concedes is foreclosed by United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge to
the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g). The appellant’s
motion for summary disposition is GRANTED, and the judgment of the district
court is AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.